PUTNAM, Circuit Judge.
I concur in the result. Two requests were made by the defendant in the court below that a verdict be di*727reeled for the defendant on the entire record. The first request was waived by subsequent proceedings; but the second request should have been granted. A careful reading of the record shows that the case was tried on an allegation of negligence on the part of the defendant below; but while, under the New Hampshire statute, the assumption of risk on the part of the plaintiff might have been in issue, it was not. It is true that the dangerous element at the outset was the cores lying on the floor; bub the plaintiff did not permit them to remain as the defendant left them, but, as the record says, “brushed them aside with his foot, and then went along with his work.” The causa causans was the rolls in the positions to which the plaintiff below had removed them. There was no evidence that the accident occurred by reason of the rolls being in the location where the defendant below had left them, while the removal of the rolls from the position in which the defendant left them was in no way in the eyes of the law conj nected with what the defendant below did or omitted to do, but was separated from what the defendant did or omitted to do by intelligent action on the part of the plaintiff below, which in no way arose out of or was connected with what the defendant below has done, and was wholly independent thereof in the eyes of the law. Consequently, the record contained no evidence showing that what the defendant below did was the causa causans, but, on the other hand, showed the reverse.
The verdict should therefore, as matter of law, have been directed for the defendant below under its second motion.